UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-6285


ANDRE D. BARBARY,

                   Petitioner - Appellant,

            v.

WARDEN, Edgefield Camp,

                   Respondent - Appellee.



                                     No. 20-6286


ANDRE D. BARBARY,

                   Petitioner - Appellant,

            v.

WARDEN, Edgefield Camp,

                   Respondent - Appellee.



Appeals from the United States District Court for the District of South Carolina, at
Beaufort. Donald C. Coggins, Jr., District Judge. (9:19-cv-02996-DCC)


Submitted: July 21, 2020                                     Decided: July 24, 2020
Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre D. Barbary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Andre D. Barbary, a federal prisoner, appeals the

district court’s order adopting the magistrate judge’s recommendation and denying relief

on the 28 U.S.C. § 2241 (2018) petition in which Barbary sought to challenge his sentence

by way of the savings clause in 28 U.S.C. § 2255 (2018), and the court’s subsequent order

denying Barbary’s Fed. R. Civ. P. 59(e) motion to alter or amend judgment. Pursuant to

§ 2255(e), a prisoner may challenge his sentence in a traditional writ of habeas corpus

pursuant to § 2241 if a § 2255 motion would be inadequate or ineffective to test the legality

of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review;
       (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
       for second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Barbary v. Warden, No. 9:19-cv-02996-DCC

(D.S.C. filed Jan. 27, 2020 & entered Jan. 28, 2020; filed Feb. 19, 2020 & entered Fed. 20,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED

                                              3